Exhibit 10.1

CME GROUP INC.

DIRECTOR STOCK PLAN

Amended and Restated Effective May 21, 2014

1. Purpose. The purpose of the CME Group Inc. Director Stock Plan (the “Plan”)
is to provide CME Group Inc. (the “Company”) with an effective means of
attracting, retaining, and motivating non-employee directors of the Company and
to further align their interests with those of the Company’s shareholders by
providing for or increasing their stock ownership interests in the Company.

2. Eligibility. Any director of the Company who is not an employee of the
Company (“Eligible Director”) is eligible to participate in the Plan.

3. Administration. The Plan shall be administered by a Committee (the
“Committee”) of the Board of Directors of the Company (the “Board”) comprised
solely of independent directors. Initially, the Committee responsible for the
administration of the Plan shall be the Compensation Committee. Except as
otherwise expressly provided in the Plan, the Committee shall have full power
and authority to interpret and administer the Plan, to determine the Eligible
Directors to receive awards and the amounts, types and terms of the awards, to
adopt, amend, and rescind rules and regulations, and to establish terms and
conditions, not inconsistent with the provisions of the Plan, for the
administration and implementation of the Plan, provided, however, that the
Committee may not (subject to Section 8 hereof), after the date of any award,
make any changes that would adversely affect the rights of a recipient under
such award without the consent of the recipient. The determination of the
Committee on all matters shall be final and conclusive and binding on the
Company and all Eligible Directors and other interested parties.

4. Awards. Awards may be made by the Committee in such amounts as it shall
determine in cash, in unrestricted shares of Class A common stock of the Company
(“Common Stock”), in options to purchase shares of Common Stock of the Company
(“Options”) or in shares of Common Stock subject to certain restrictions
(“Restricted Stock”) or any combination thereof. There shall be 625,000 shares
of Common Stock available for issuance in connection with awards under the Plan,
subject to adjustment as provided in Section 8. To the extent shares subject to
an outstanding award are not issued or delivered by reason of the expiration,
termination, or cancellation or forfeiture or by reason of the delivery or
withholding of shares to pay all or a portion of the exercise price of an award,
if any, or to satisfy all or a portion of the tax withholding obligations
relating to an award, then the corresponding number of shares which were
reserved for issuance in connection therewith shall again be available for the
purposes of the Plan. Shares available under the Plan may be authorized and
unissued shares or may be treasury shares or a combination thereof.

5. Restricted Stock Grants. Awards of Restricted Stock may be granted by the
Committee to Eligible Directors subject to such restrictions on transfer and
forfeiture conditions as the Committee may deem appropriate. Shares subject to a
grant of Restricted Stock may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated during the applicable period of restriction.
Each grant of Restricted Stock shall be evidenced by a Restricted Stock
agreement that shall specify the number of shares granted, the period of
restriction applicable to the grant of Restricted Stock and such other terms and
conditions as the Committee, in its sole discretion, shall determine. The period
of restriction applicable to each grant of Restricted Stock which vests based
upon continued service shall be at least one (1) year (subject to the change of
control provisions set forth in Section 8). Unless the Committee determines
otherwise, shares of Restricted Stock shall be held by the Company as escrow
agent during the applicable period of restriction, together with stock powers or
other

 

1



--------------------------------------------------------------------------------

instruments of assignment (including a power of attorney), each endorsed in
blank with a guarantee of signature if deemed necessary or appropriate by the
Committee, which would permit transfer to the Company of all or a portion of the
Restricted Stock in the event such Restricted Stock is forfeited in whole or in
part. The Committee may, in its discretion, legend the certificates representing
Restricted Stock during the applicable period of restriction to give appropriate
notice of such restrictions. For example, the Committee may determine that some
or all certificates representing shares of Restricted Stock shall bear the
following legend:

“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the CME Group Inc. Director
Stock Plan (the “Plan”), and in a restricted stock agreement. A copy of the Plan
and such restricted stock agreement may be obtained from the Secretary of CME
Group Inc.”

During any applicable period of restriction, Eligible Directors holding
Restricted Stock may exercise full voting rights with respect to such Restricted
Stock and shall be entitled to receive all dividends and other distributions
paid with respect to such Restricted Stock, unless otherwise provided in the
applicable Restricted Stock agreement. Any delayed dividend or distribution
shall be paid in a manner which complies with the requirements of Section 409A
of the Internal Revenue Code.

6. Stock Option Awards.

a. Type of Options. Any Options granted under the Plan shall be in the form of
Options which do not qualify as incentive stock options under Section 422 of the
Internal Revenue Code.

b. Purchase Price. The purchase price of the Common Stock under each Option
shall be determined by the Committee, but shall not be less than 100 percent of
the fair market value of the Common Stock on the date of the award of the
Option. “Fair market value” for purposes of the Plan means the closing
transaction price of the Common Stock on the NASDAQ Global Select Market or
other applicable exchange upon which the Common Stock is traded on the date as
of which such value is being determined.

c. Terms and Conditions. The Committee shall establish (i) the term of each
Option, (ii) the terms and conditions upon which, and the times when, each
Option shall be exercised, and (iii) the terms and conditions under which
Options may be exercised after termination as an Eligible Director for any
reason for periods not to exceed three (3) years after such termination.

d. Expiration Dates. Each Option shall terminate not later than the date
determined by the Committee; provided, however, that the expiration date shall
not be later than the tenth anniversary of the grant date.

e. Purchase by Cash or Stock. The purchase price of shares purchased upon the
exercise of any Option shall be paid (i) in full in cash, (ii) in whole or in
part (in combination with cash) in full shares of Common Stock owned by the
Eligible Director and valued at its fair market value on the date of exercise,
or (iii) by any other means which the Committee, in its sole discretion,
determines to provide legal consideration for the purchase price of the shares,
all pursuant to procedures approved by the Committee consistent with the
purposes of the Plan.

f. Transferability. Options shall not be transferable other than by will or
pursuant to the laws of descent and distribution. During the lifetime of the
person to whom an Option has been awarded, it may be exercisable only by such
person or one acting in his or her

 

2



--------------------------------------------------------------------------------

stead or in a representative capacity. Upon or after the death of the person to
whom an Option is awarded, an Option may be exercised by the Eligible Director’s
legatee or legatees under his last will, or by the Option holder’s personal
representative or distributee’s executive, administrator, or personal
representative or designee in accordance with the terms of the Option.

7. Termination of Service. Unless otherwise provided by the Committee at the
time of grant, if a director’s service ends for any reason other than by death,
permanent disability (as determined by the Board) or expiration of his or her
term of service as a director, any unvested portion of an award granted
hereunder shall immediately terminate and be forfeited to the Company without
consideration. Upon a termination of service due to death, permanent disability
or expiration of term of service as a director, all unvested awards granted
hereunder shall immediately become fully vested.

8. Adjustments and Reorganizations. In the event of any merger, reorganization,
consolidation, recapitalization, liquidation, stock dividend, extraordinary cash
dividend, split-up, share combination, or other similar change in the corporate
structure of the Company affecting the Common Stock, the Committee shall adjust
the number, class and series of securities available under the Plan, the number,
class, series and purchase price of securities subject to outstanding awards
under the Plan and the numerical limit set forth in Section 4 in such manner as
the Committee in its sole discretion shall determine to be appropriate to
prevent the dilution or diminution of outstanding awards under the Plan.
Notwithstanding anything in this Plan to the contrary, all awards outstanding
hereunder shall become fully vested upon the occurrence of a change of control.
“Change of control” shall have the meaning set forth in the Company’s Amended
and Restated Omnibus Stock Plan, as in effect on the date the amendment and
restatement of this Plan is approved by shareholders of the Company.

9. Tax Withholding. The Company shall have the right to (i) make deductions from
any settlement of an award under the Plan, including the delivery or vesting of
shares, or require shares or cash or both be withheld from any award, in each
case in an amount sufficient to satisfy withholding of any federal, state, or
local taxes required by law, or (ii) take such other action as may be necessary
or appropriate to satisfy any such withholding obligations. The Committee may
determine the manner in which such tax withholding may be satisfied, and may
permit shares of Common Stock to be used to satisfy required tax withholding
based on the fair market value of any such shares of Common Stock, as of the
appropriate time of each award.

10. Expenses. The expenses of administering the Plan shall be borne by the
Company.

11. Amendments. The Board shall have complete power and authority to amend the
Plan, provided that the Board shall not amend the Plan in any manner that
requires shareholder approval under applicable law without such approval;
provided, further, that notwithstanding any other provision of the Plan or any
Award Agreement, without stockholder approval, no such amendment, alternation,
suspension, discontinuation or termination shall be made that, absent such
stockholder approval:

 

  •   violates the rules or regulations of any securities listing exchange
applicable to the Company;

 

  •   increases the number of shares authorized under the Plan as specified in
Section 4 of the Plan (other than pursuant to adjustments governed by
Section 8);

 

  •   increases the number of shares subject to the limitations contained in
Section 4 of the Plan (other than pursuant to adjustments governed by
Section 8);

 

3



--------------------------------------------------------------------------------

  •   permits the award of options with an exercise price less than 100% of the
fair market value of a share on the date of grant of such option;

 

  •   permits the repricing of options, as prohibited by Section 12 of the Plan;
or

 

  •   expands the classes or categories of persons eligible to receive awards
under the Plan.

No amendment to the Plan may, without the consent of the individual to whom the
award shall theretofore have been awarded, adversely affect the rights of an
individual under the award.

12. Prohibition on Repricing. Except for adjustment governed by Section 8 of the
Plan, no outstanding option may be amended to reduce its initial exercise or
grant price and no outstanding option shall be cancelled in exchange for cash,
other awards or replaced with an option having a lower exercise or grant price,
without the approval of the shareholders of the Company.

13. Governing Law; Requirements of Law. The Plan and all awards shall be
construed in accordance with and governed by the laws of the State of Delaware,
but without regard to its conflict of law provisions. Each award made hereunder
shall be subject to the requirement that if at any time the Company determines
that the listing, registration or qualification of the Common Stock subject to
such award upon any securities exchange or under any law, or the consent or
approval of any governmental body, or the taking of any other action is
necessary or desirable as a condition of, or in connection with, the exercise or
settlement of such award or the delivery of Common Stock thereunder, such award
shall not be exercised or settled and such Common Stock shall not be delivered
unless such listing, registration, qualification, consent, approval or other
action shall have been effected or obtained, free of any conditions not
acceptable to the Company.

14. Effective Date of the Plan. The Plan shall become effective upon the date
upon which it is approved by the Company’s shareholders.

15. Termination. The Board may terminate the Plan or any part thereof at any
time, provided that no termination may, without the consent of the individual to
whom any award shall theretofore have been made, adversely affect the rights of
an individual under the award. The Plan shall terminate no later than May 21,
2024, unless earlier terminated by the Board.

16. Other Actions. Nothing contained in the Plan shall be deemed to preclude
other compensation plans which may be in effect from time to time or be
construed to limit the authority of the Company to exercise its corporate rights
and powers, including, but not by way of limitation, the right of the Company
(a) to award options for proper corporate purposes otherwise than under the Plan
to an employee or other person, firm, corporation, or association, or (b) to
award options to, or assume the option of, any person in connection with the
acquisition, by purchase, lease, merger, consolidation, or otherwise, of the
business and assets (in whole or in part) of any person, firm, corporation, or
association. The grant of an award pursuant to the Plan is no guarantee that an
Eligible Director will be renominated, reelected or reappointed as a director,
and nothing in the Plan shall be construed as conferring upon an Eligible
Director the right to continue to be associated with the Company as a director
or otherwise.

17. Section 409A. The Plan and each award made under the Plan are intended to
comply with or be exempt from Section 409A of the Internal Revenue Code and the
interpretative guidance thereunder and shall at all times be interpreted and
administered in accordance with such intent.

 

4



--------------------------------------------------------------------------------

To the extent that any provision of the Plan violates Section 409A, such
provision shall be automatically reformed, if possible, to comply with
Section 409A or stricken from the Plan. If an operational failure occurs with
respect to Section 409A requirements, any affected Eligible Director shall fully
cooperate with the Company to correct the failure, to the extent possible, in
accordance with any correction procedure established by the Internal Revenue
Service. No provision of the Plan shall be interpreted to transfer any liability
for a failure to comply with Section 409A from an Eligible Director or any other
individual to the Company.

 

5